12/30/2019 10:44 (Fax) P,002/003

305 Madison Avenue

la &z New York, NY 10185
T: 212-922-1080

Coen erg? F: 242-949-8255
Brian D. Linder
Partner
linder@clayto.com

 

 

 

BY ECF AND FACSIMILE SO ORDERED

The Honorable George B, Daniels =

United States District Judge DEC 3 0 2019 Qyaray, 6 ‘ Vv ora,
Southem District of New York GEGRG DANIELS:

500 Pearl Street ITED STATES DISTRICT JUDGE

New York, New York 10007
Fax: 212-805-6737

Re: Travel Request for Aron Fried
1:19-cr-00802-GBD-2

Dear Judge Daniels:

| represent defendant Aron Fried in connection with the above-referenced
indictment. I am writing to request that the Court modify Mr. Fried’s travel restrictions to permit
him to attend a “Shabbaton” Shabbat retreat with his family in Stamford, Connecticut from
January 3-5, 2020. AUSA Sagar K. Ravi has advised me that he has no objection to this request.
Mr. Fried’s pretrial services officer has advised that she takes no position on this request other
than to request that Mr. Fried notify pretrial services upon his retum home.

Mr, Fried was released on an unsecured $500,000 PRB on November 12, 2019
with travel restricted to the Southern and Eastern Districts of New York, the District of New
Jersey, and the Eastern District of Pennsylvania. Mr. Fried is seeking permission to travel to
Connecticut on Friday January 3, 2020 and returning to his home in New Jersey on Sunday
January 5, 2020. Mr. Fried will be attending a “Shabbaton” Shabbat retreat with his family at the
Crown Plaza Hotel in Stamford, Connecticut. As noted, the government has no objection to this
request,

Accordingly, I respectfully request that the Court modify Mr. Fried’s bail
restrictions as outlined herein.

Respectfully submitted,

 

Brian D. Linder

 

 

 
 

12/30/2019 10:44

Hon. George B. Daniels
December 30, 2019
Page 2

cc: (via email)
AUSA Sagar K, Ravi

Dominique Jackson, Pretrial Services SDNY
Nicholas Zotti, Pretrial Services DNJ

(FAX)

P.003/003

 
